By the Court :
By, the filing of the deed of assignment in the probate court and the qualification of the assignee, in conformity with section 6335, Revised Statutes,, *345that court acquired jurisdiction of the real as well as personal property conveyed by the deed of assignment, and power to order sale of the land and payment of the incumbrance thereon, and that jurisdiction was not ousted by the commencement of an action by the mortgagee in the court of common pleas to foreclose his mortgage. Dwyer v. Garlough, 31 Ohio St., 158; Lindemann v. Ingham, 36 Ohio St., 1; Blandy v. Benedict, 42 Ohio St., 295; Sayler v. Simpson, 45 Ohio St., 141; Betz v. Snyder, 48 Ohio St., 492; (Clapp v. Banking Co., 50 Ohio St., 536; McNeil, Assignee, v. Hagerty, Auditor, 51 Ohio St., 263.

Judgment reversed and cause remanded to. the Circuit Court, with directions to overrule the demurrer and dismiss the petition.

Burket and Bradbury, JJ., dissent.